Citation Nr: 1316500	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from July 1998 to July 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied ratings in excess of 10 percent for the Veteran's right and left knee disabilities.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  

In a March 2012 decision, the Board determined that the Veteran met the criteria for a 20 percent rating for his right knee disability; to this extent the appeal was granted.  The Board also denied a rating in excess of 10 percent for a left knee disability.  

The Veteran appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion for partial remand (JMPR) filed by representatives for both parties, vacating that portion of the decision in which the Board denied a rating in excess of 10 percent for a left knee disability, and remanding that claim to the Board for further proceedings consistent with the JMPR.  The portion of the decision in which the Board awarded a 20 percent rating for a right knee disability was left intact (as the parties had urged the Court not to disturb that portion of the Board decision).  

In January 2013, the Board (incorrectly) remanded both claims-for higher ratings for right and left disabilities-for additional development, failing to acknowledge the fact that the right knee claim was considered resolved by the parties.  As explained below, that development was substantially completed.  In fairness to the Veteran and since the development requested in that remand was undertaken with respect to both claims which had been previously in appellate status before the Board in March 2012; the increased rating claim for a right knee disorder will again be adjudicated herein.   

A May 2013 review of the electronic, paperless Virtual VA file (VVA) associated with the Veteran reveals no additional evidence pertinent to the appeal


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the February 2007 claim for increase, the Veteran's patellofemoral syndrome of the right knee has been manifested by no more than moderate instability; range of motion has been normal (to 0 degrees) on extension, without pain; but is not shown to be productive of any additional functional impairment or limitation of motion during flare-ups or on repetitive motion -.  

3.  Pertinent to the February 2007 claim for increase, the Veteran's Pellegrini-Stieda syndrome of the left knee, status post ligament repair has been manifested cases full range of motion and no more than slight overall impairment; but is not shown to be productive of any additional functional impairment or limitation of motion on flare-ups or on repetitive motion; and there have been no medical findings of instability or other impairment.

4.  The schedular criteria are adequate to rate each knee disability under consideration at all pertinent points.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 5257, 5260, 5262 (2012).

2.  The criteria for a rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal.  In addition, the March 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Hence, the March 2007 letter meets Pelegrini and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement

With respect to the increased rating claims generally, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  An August 2009 post-rating letter set forth the schedular criteria for higher ratings for the Veteran's right and left knee disabilities, and another notice letter was issued in January 2013.  After issuance of the August 2009 notice, and opportunity for the Veteran to respond, October 2010 and March 2013 Supplemental SOCs (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various VA QTC examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and his representative, on his behalf.  Further, there has been substantial compliance with the actions requested in prior Board remand of January 2013.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  In this regard, a VA examination was recently conducted in February 2013, the report of which is on file.  The appellant and his representative have not maintained that the 2013 VA examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service connection for right and left knee disabilities was initially established in a July 2002 rating action.  On February 23, 2007, the Veteran filed an increased rating claim for his knee disabilities.  

VA outpatient treatment records dated in December 2006 reflect that the Veteran complained of bilateral knee pain.  He indicated that he felt like his knees were about to give out.  The treating physician noted that he complained more about loss of function than day to day pain, and that the Veteran indicated that he had to give up playing sports.  On examination, possible mild laxity in the right knee was noted.  No effusion was appreciated in either knee.  There was also no redness, swelling, or deformity of joints. 

A January 2007 MRI revealed posteromedial meniscus tear of the right knee.  The Veteran was referred for surgical consultation, where he indicated that he had already had left knee reconstruction in 2001 and did not want surgery on the right knee at that time.

On VA QTC examination in March 2007, the Veteran reported right knee symptoms of weakness, stiffness, swelling, and giving way.  In addition, he reported pain in the knee on an intermittent basis, occurring as often as once a week with each episode lasing 12 hours to 36 hours.  He denied radiation of right knee pain, and characterized the pain and aching and sharp, with a severity of 8 out of 10 at its highest level.  The pain was elicited by physical activity and relieved by rest and use of an ice pack.   He was able to function without medication, and denied any incapacitation.  With respect to the left knee, the Veteran also endorsed symptoms of weakness, stiffness, and swelling.  He also reported intermittent pain, occurring as often as once as week with each episode lasting 12 to 36 hours.  He denied any incapacitation.  Treatment included Motrin with minimal relief in his symptoms and no side effects.  Functional impairment with respect to both knees included difficulty with prolonged standing, walking, or climbing stairs.  

There were scars present over the left knee secondary to ligament repair.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypopigmentation, or abnormal texture of the scars.  They were described as hyperpigmented and less than 6 square inches.  The Veteran's posture and gait were normal, and he did not require an assistive device for ambulation.  

Examination of the knees revealed abnormal movement and guarding of movement bilaterally.  Further examination of the knee revealed positive crepitus bilaterally.  Knee joints were not in any fixed position or ankylosis.  Knee range of motion was normally bilaterally.  After repetitive range of motion however, the Veteran was additionally limited by pain, weakness, and lack of endurance, but without evidence of incoordination or fatigue.  The examiner indicated that the major functional impact was pain, but that there was no additional limitation of motion in degree.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus tests were all within normal limits.  X-rays were negative for the right knee, but revealed status-post ACL repair of the left knee.  Diagnoses of patellofemoral syndrome of the right knee and Pellegrini-Stieda syndrome of the left knee, status post ligament repair, were assigned.  Functional impacts included difficulty with prolonged standing, walking, kneeling, or climbing stairs.

A VA outpatient treatment report dated in January 2008 notes that the Veteran complained of continued knee pain, weakness, and occasional brief locking more on the left than the right.  On examination, patellofemoral laxity bilaterally was noted.  There was no effusion, redness, swelling, or deformity of joints.  An assessment of tear of the right knee medical meniscus and left knee arthralgia was indicated.  

On VA QTC examination in September 2009, the Veteran reported that he underwent left knee ACL repair in service, and that the resulting scar was painful.  He denied other symptoms and functional impairment related to the scar.  With respect to the underlying left knee disability, he endorsed symptoms of weakness, swelling, stiffness, giving way, and pain.  He described the pain as intermittent, occurring three to four times per week, and lasting up to 2 or 3 days at a time.  He indicated that the pain could be rated a 4 out of 10 to a 6 out of 10, aggravated with physical activity, and relieved with rest.  He used heat and ice.  He described functional pain when walking and stiffness.  As for the right knee, the Veteran reported the same symptoms and functional impairment.  

On physical inspection, the examiner observed scarring of the left knee related to the Veteran's reconstructive ACL surgery.  The scars were linear, level, and nontender.  There was a screw present in one scar that was sticking out and was painful.  Posture and gait were normal, and there was no evidence of abnormal weight-bearing.  He did not use any assistive devices.  Evaluation of the right knee was normal, while evaluation of the left knee revealed tenderness over the ACL repair, especially where the screw protruded.  There were no other deformities or ankylosis.  Range of motion testing revealed flexion of both knees to 140 degrees, with pain beginning at 90 degrees on the left.  Extension was full to 0 degrees bilaterally, with no pain on motion for either knee.  While repetitive use caused pain, fatigue, weakness, and lack of endurance, there was no additional loss of motion on repetition.  Medial and lateral collateral ligaments were stable.  Anterior and posterior cruciate ligaments were also stable.  Medial and lateral meniscus test was negative.  There was no valgus or varus deformity.  An x-ray of the right knee was normal, while an x-ray of the left knee revealed postoperative changes of an ACL repair and minimal medial joint space narrowing with no hypertrophic spur formation of subchondral cyst formation.  Diagnoses of patellofemoral syndrome of the right knee and residuals of ACL repair and meniscal repair of the left knee were assigned.  

A December 2009 report reflects that the Veteran complained of chronic right knee pain with occasional swelling and giving way.  An MRI revealed "jumper knee" with subtotal tear and myxoid degeneration of the patellar tendon origin off of the inferior patella.  

In a statement provided in March 2010, the Veteran indicated that he had just undergone arthroscopic knee surgery to repair a partially torn PCL and to clean up a degenerating meniscus.

On VA QTC examination in May 2010, the Veteran reported that he recently underwent arthroscopic surgery of the right knee to repair a tear of the patellar tendon and some deterioration of the menisci in his right knee joint.  He was currently following a physical therapy program to improve the strength in his right knee joint.  He continued to have weakness, stiffness, fatigability, lack of endurance, giving way, and recurring pain with swelling.  He indicated flare-ups of pain as often as 3 to 5 times per week lasting for 2 to 3 days at a time.  He said that the severity of pain rose of a level of 8 during flare-up.  He indicated that the pain was precipitated by physical activity and sometimes by prolonged standing or sitting, and was relieved by rest.   He used Motrin and ice for treatment.  He had pain with walking, standing and bending, and reported that he was unable to squat and had pain with kneeling.  

With respect to the left knee, the Veteran reported continued difficulties with weakness, stiffness, fatigability, lack of endurance, giving way, pain, and intermittent swelling in his left knee joint.  Also, he indicated that he experienced flare-ups of pain about 2 to 3 times per week, which sometimes lasted as long as 2 to 3 days.   The severity of pain was noted to rise to a level of 8 on a scale of 1 to 10.  The pain was precipitated by physical activity and relieve by rest.  He continued to have functional impairment because of pain in the left knee joint, and was unable to participate in activities such as a basketball.  He noted that he was not able to bend his knee full or squat or kneel without having pain.  He had not experienced any incapacitation.  Motrin provided little relief of pain.

There were post-operative incisional scars of the right and left knees.  There was some tenderness to palpation of the left knee scar, but no sign of inflammation, edema, keloid formation, disfigurement, limitation of motion, or limitation of function related to the scar.  As for the right knee, the linear scar measured 4 centimeters in length and was well-healed with no sign of inflammation, edema, limitation of motion, or limitation of function.  He did have some mild degree of keloid formation and hypopigmentation of the scar tissue.

The Veteran's posture was normal, but he walked with a mildly antalgic gait favoring his right leg because of pain in his right knee joint following recent right knee arthroscopic surgery and repair of the right patellar tendon.  Tandem gait was noted to be normal.  There were no signs of abnormal weight-bearing, and he did not use any assistive devices, though he reported that he had worn knee sleeves while playing basketball.  

Examination of the knee joints revealed that there was tenderness on palpation of the medial and lateral aspects of the right knee joint and guarding of movement of his knee joint.  There was also mild tenderness on palpation of the medial tibial scar overlying the screw inserted at the time of his anterior cruciate ligament repair, as noted above.  There was crepitus on extension of both knee joints.  He was only able to squat about 25 percent.  There was no sign of instability of the collateral or cruciate ligaments.  There was no meniscus click identified.  The varus/valgus test was positive on the right side and negative on the left side.  Drawer test was negative on both sides.  Range of motion testing revealed right knee flexion to 120 degrees with pain beginning at 90 degrees.  Flexion of the left knee was a full 140 degrees.  Extension was full to zero degrees for both knees.  There was no additional loss of motion upon repetition for any range of motion of either knee.  A diagnosis of status post torn patellar ligament and osteoarthritis of the right knee joint with status point arthroscopic debridement and repair of right patellar tendon with scar was assigned.  As for the left knee, a diagnosis of Pellegrini-Stieda syndrome associated with status post anterior cruciate ligament tear and status post anterior cruciate ligament reconstruction with scar was assigned.  Functional limitations including pain with squatting, being, kneeling, and prolonged standing and walking were indicated.  

In an addendum to the examination report, with respect to the right knee, the examiner clarified that the exam findings confirming the diagnosis of status post arthroscopic debridement are the findings of the post operative incisional vertical scar on the anterior aspect of the right knee joint, performed for treatment of arthritic changes of the right knee joint which might not be visible on X-ray films, but could require MRI studies for confirmation of arthritic changes.

Pursuant to a January 2013 Board Remand, a VA examination was conducted in February 2013 and the claims folder was reviewed.  The Veteran reported having left knee pain estimated as 2/10 in severity.  He mentioned that aggravating factors included squats, bending, and walking up stairs, and that he had pain in the morning, treated with rest and ice.  Right knee pain estimated as 4/10 in severity was also reported.  The Veteran stated that he used a brace/sleeve when playing sports with his sons and it was noted that he was independent in all of his activities of daily living.  It was also reported that he had recurrent subluxation and lateral instability, as well as lack of endurance, and pain with bending, kneeling, squatting and climbing stairs.  The report revealed that the Veteran was a full time student in radiology and would be graduating in May 2013.  

The report specifically indicated that the Veteran reported that flare-ups did not impact the function of the knee and/or lower leg.  Range of motion testing revealed right knee flexion to 120 degrees with pain beginning at 120 degrees.  Flexion of the left knee was a full 140 degrees, with no pain.  Extension was full to zero degrees for both knees, with no painful motion.  There was no additional loss of motion upon repetition for any range of motion of either knee, after three repetitions.  With respect to the right knee, the examination report reflected that right knee manifestations included less movement than normal, pain on movement, and pain or tenderness to palpation.  Right and left knee strength were assessed as 5/5 (entirely normal).  Anterior and posterior stability tests were normal in both knees.  Left knee medial lateral stability was normal on the left side, and abnormal, 1+ (0-5 millimeters) on the right side.  It was noted that there was no history of recurrent patellar subluxation or dislocation.

A history of right knee meniscectomy in 2010 was recorded and his residual symptoms and impact on daily activities were described as giving way, swelling, pain with sports activities, and difficulty walking up stairs.  It was noted that he had not undergone total joint knee replacement.  The report reflected that he occasionally wore a knee brace, particularly when playing sports.  Right knee degenerative or traumatic arthritis was document, but there was no X-ray indication of patellar subluxation.  

The examiner opined that the Veteran was not having significant pain to limit his functional abilities and was not having flare-ups.  It was noted that the Veteran was a full time student and reported that he had not missed any time in his radiology program.  It was also noted that he had 3 young sons with whom he was very active in sports and games.  The report also includes an opinion to the effect that there was no evidence of functional loss attributable to pain and that the Veteran was not having flare-ups and was independent in all activities of daily living.  

In a statement received from the Veteran in March 2013, he indicated that he had never been evaluated during a flare-up, and contended that pain from flare-ups caused further limitations of motion.


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  Each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

      
A.  Right Knee

Historically, by rating action issued in July 2002, the RO granted service connection for right knee patellofemoral syndrome and assigned a 0 percent (noncompensable) rating effective July 14, 2002.  In a March 2003 rating decision, the RO granted a 10 percent rating for the disability under Diagnostic Code 5257, effective the date of the award of service connection.  The Veteran filed the instant claim for increased rating in February 2007, and appeals a June 2007 rating decision continuing the 10 percent rating.  In a Board decision issued in March 2012, an increased rating of 20 percent was assigned, effective from February 2007, based on evidence of moderate instability.

In April 2008, during the course of the Veteran's appeal, the RO awarded a separate 10 percent rating for his right knee disability on the basis of limitation of motion under Diagnostic Code 5260.  In a January 2010 rating decision, a 100 percent total temporary rating (TTR) was assigned effective March 5, 2010, based on surgical treatment of the right knee necessitating convalescence.  A 10 percent rating under Diagnostic code 5260 was restored from May 1, 2010.

Under Diagnostic Code 5257, a 10 percent rating is warranted when impairment of the knee is slight, a 20 percent rating is warranted when impairment of the knee is moderate, and a 30 percent rating is warranted when impairment of the knee is severe.  38 C.F.R. § 4.71a, DC 5257.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above, the Board finds that an evaluation in excess of 20 percent for patellofemoral syndrome of the right knee is not warranted at any time pertinent to the February 2007 claim for increase.

The medical evidence outlined above clearly demonstrates that the Veteran's right knee patellofemoral syndrome was manifested by a meniscal tear of the right knee as early as January 2007.  Findings of a tear were confirmed again in December 2009.  Instability testing on all examinations prior to May 2010 were within normal limits.  A positive varus/valgus stress test was recorded on examination in May 2010.  When examined by VA in February 2013, anterior and posterior stability tests were normal in the right knee, and medial lateral stability testing was only slightly abnormal, 1+ (0-5 millimeters) on the right side.  Accordingly, the Board finds that the Veteran's recurrent instability is at most, moderate, according to objective clinical findings.  There is no evidence outside of the Veteran's subjective complaints to support a finding of severe instability.  For these reasons, the Board finds that the record supports the continued award of a 20 percent rating for overall moderate instability under Diagnostic Code 5257 from the date of the February 2007 claim for increase.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Further, the Board notes that the medical evidence reflects that no separate, compensable rating is warranted on the basis of limitation of flexion and extension of the knee.  As noted above, a separate rating under Diagnostic Code 5260 on the basis of limitation of flexion has already been assigned, and that rating is not the subject of this appeal.  Moreover, the evidence reflects that right knee extension has been normal, to 0 degrees, to include upon range of motion testing conducted on examinations of 2010 and 2013.  Thus, the Veteran's extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  

The Board's consideration of  Diagnostic Code 5261 encompasses consideration of functional loss due to pain and other factors, consistent with DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  While on examinations it has been noted that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, and that pain had the major functional impact, examiners also have noted no change in range of motion on repetitive testing.  Therefore, even considering the DeLuca factors, the Veteran's right knee motion has not been limited to 10 degrees or more on extension, and the examination findings are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  

The Board notes that pursuant to a discussion in the 2012 JMPR, the parties found that the 2010 examination was inadequate, as the examiner, while finding no evidence of additional limitation after repetitive use, had not made an initial finding as to the degree of range of motion loss due to pain, as required under DeLuca v. Brown, 8 Vet. App. 202 (1995).  In conjunction with the aforementioned deficiencies, the JMPR cited Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which references the DeLuca case as standing for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of 38 C.F.R. § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted that such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.   

In a statement received from the Veteran in March 2013, he indicated that he had never been evaluated during a flare-up, and contended that pain from flare-ups caused further limitations of motion.  However, just one month earlier, as shown by the February 2013 VA examination report, the examiner opined that the Veteran was not having significant pain to limit his functional abilities and was not having flare-ups, per the Veteran's own lay reports on examination.  The Board observes that the 2013 examination report specifically found that the Veteran reported that flare-ups did not impact the function of either knee and/or lower leg.  The Board finds the information provided on clinical examination of 2013 used for assessment and treatment purposes to be more probative than that provided at a later date, primarily in furtherance of compensation.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Range of motion testing revealed right knee flexion to 120 degrees with pain beginning at 120 degrees.  Extension was full to zero degrees for both knees, with no painful motion.  There was no additional loss of motion upon repetition for any range of motion of either knee, after three repetitions.  Accordingly, the issues raised in the 2012 JPMR were addressed in the 2013 VA examination report and fail to establish any basis for a rating in excess of 20 percent for the right knee disability.  

Furthermore, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Code 5256, 5258, 5259, 5262, or 5263 is not warranted.  The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore ,be denied.

      B.  Left Knee

Historically, by rating action issued in July 2002, the RO granted service connection for residuals of anterior cruciate ligament and meniscus ligament repair of the left knee, with Pellegrini-Stieda syndrome, and assigned a 0 percent (noncompensable) rating effective July 13, 2004.  In a March 2003 rating decision, the RO granted a 10 percent rating for the disability under Diagnostic Code 5262, effective the date of the award of service connection.  In a February 2003 rating decision, a 100 percent TTR was assigned effective November 4, 2003, based on surgical treatment necessitating convalescence.  A 10 percent rating was restored from January 1, 2004.  The Veteran filed the instant claim for increased rating in February 2007, and appeals a June 2007 rating decision continuing the 10 percent rating.  

In October 2009, during the pendency of the Veteran's appeal, the RO awarded a separate, 10 percent rating for tender scar of the medial aspect of the left knee, effective September 11, 2009.  The RO later assigned an earlier effective date of May 23, 2008, for the award of the separate rating.   

Under Diagnostic Code 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

As noted above, the terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. 7 (1996)).

Considering the pertinent facts in light of applicable rating criteria, the Board finds that, at no point since the February 2007 claim for increase was filed, has the Veteran's left knee disability warranted a rating higher than the 10 percent rating assigned, on any basis.

The above-described evidence indicates that, pertinent to the February 2007 claim for increase, the Veteran has described problems with the left knee, primarily ongoing pain.  However, no more than overall slight knee disability has been shown.  In so finding, the Board notes that despite the Veteran's complains of pain, examinations reflect that he has retained full range of motion.  In addition, there has been no objective evidence of instability.  

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent on the basis of limitation of motion.  Here, however, the VA examination reports do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic Code 5260, the medical evidence must show flexion limited to 30 degrees or less.   Examinations of 2009, 2010 and 2013 all reflect that the Veteran has retained full flexion of the left knee, which is consistent with a noncompensable rating under DC 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5261.  

The Board's consideration of Diagnostic Code 5260 and 5261 encompass consideration of functional loss due to pain and other factors, consistent with DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  While on examinations, it has been noted that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, and that pain had the major functional impact, examiners also have noted no change in range of motion on repetitive testing.  Therefore, even considering the DeLuca factors, the Veteran's left knee motion has not been limited to 10 degrees or more on extension, and the examination findings are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  

The Board notes that pursuant to a discussion in the 2012 JMPR, the parties found that the 2010 examination was inadequate, as the examiner, while finding no evidence of additional limitation after repetitive use, had not made an initial finding as to the degree of range of motion loss due to pain, as required under DeLuca v. Brown, 8 Vet. App. 202 (1995).  In conjunction with the aforementioned deficiencies, the JMPR cited Mitchell v. Shinseki, 25 Vet. App. 32 (2011) which references the DeLuca case as standing for the proposition that when pain is associated with movement, to be adequate for rating purposes an examination must comply with the requirements of 38 C.F.R. § 4.40 and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted that such determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.   

The Board observes that the 2013 examiner specifically found that the Veteran reported that flare-ups did not impact the function of either knee and/or lower leg.  In a statement received from the Veteran in March 2013, he indicated that he had never been evaluated during a flare-up, and contended that pain from flare-ups caused further limitations of motion.  However, just one month earlier, as shown by the February 2013 VA examination report, the examiner opined that the Veteran was not having significant pain to limit his functional abilities and was not having flare-ups, per the Veteran's own lay reports on examination.  The Board observes that the 2013 examination report specifically found that the Veteran reported that flare-ups did not impact the function of either knee and/or lower leg.  The Board finds the information provided on clinical examination of 2013 used for assessment and treatment purposes to be more probative than that provided at a later date, primarily in furtherance of compensation.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Range of motion testing revealed left knee flexion to 140 degrees with no indication of painful motion.  Extension was full to zero degrees for both knees, with no painful motion.  There was no additional loss of motion upon repetition for any range of motion of either knee, after three repetitions.  Accordingly, the issues raised in the 2012 JPMR were addressed in the 2013 VA examination report and fail to establish any basis for a rating in excess of 10 percent for the left knee disability.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claim for increase, there are no medical findings of instability of the left knee and instability testing on examination yielded normal findings, notwithstanding the Veteran's occasional use of a knee brace, primarily for sports.  

Moreover, in the absence of any ankylosis or other deformity, evaluation of the left knee under Diagnostic Code 5256 is not appropriate.  See 38 C.F.R. 4.71a.  Further, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

Finally, the Board notes that, to the extent that the Veteran experiences pain and tenderness resulting from scarring after surgical repair, he has already been awarded a separate rating for his residual scarring (the rating for which is not currently on appeal).

      C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the February 2007 claim for increase has either the right or left knee been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the April 2008 SOC and April 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board further notes that a  request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, may be a component of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, a TDIU claim has not been raised, and the evidence of record does not reflect that the Veteran has been rendered unemployable due to his service-connected knee conditions, nor have the Veteran or his representative so alleged.  In fact, upon VA examination of 2013, it was reported that the Veteran was a full time student, studying radiology.  The report further mentioned that he had not missed any school due to his knee conditions, and was scheduled to graduate from his program in May 2013.  Therefore, the issue of TDIU has not been reasonably raised and, as such, need not be considered further.

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In this appeal, the Board finds that the preponderance of the evidence is against assignment of any higher rating for the right knee disability or for the Veteran's Pellegrini-Stieda syndrome of the left knee, status post ligament repair (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, each claim on appeal must be denied.

ORDER

A rating in excess of 20 percent for patellofemoral syndrome of the right knee is denied.  

A rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


